Citation Nr: 1024046	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-32 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Veterans Health 
Administration (VHA) 
in Denver, Colorado



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of medical care 
provided at University of Nebraska Medical Center on June 29, 
2008 and on June 30, 2008.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from February 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the VHA in Denver, 
Colorado.  

The Board notes that the Veteran also filed claims for 
service connection which were denied by the Des Moines 
Regional Office (RO) by August 2009 rating decision.  A 
review of the claims folder does not show that the Veteran 
filed a notice of disagreement with that rating decision.  
Thus, that denial is final and will not be considered herein. 


FINDING OF FACT

In a statement dated in June 2010, prior to the promulgation 
of a decision in the appeal, the Veteran indicated that he 
wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Received from the Veteran in June 2010, was a letter in which 
he advised VA that he wished to withdraw his appeal and 
cancel his hearing scheduled for June 18, 2010.  Under 38 
U.S.C.A. § 7105, the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
being appealed.  A Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or 
by his authorized representative.  38 C.F.R. § 20.204.  The 
Veteran has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal for payment or 
reimbursement of unauthorized medical expenses incurred as a 
result of medical care provided at University of Nebraska 
Medical Center on June 29, 2008 and on June 30, 2008, and it 
is hereby dismissed.


ORDER

The appeal for payment or reimbursement of unauthorized 
medical expenses incurred as a result of medical care 
provided at University of Nebraska Medical Center on June 29, 
2008 and on June 30, 2008, is dismissed.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


